INTERCONTINENAL EXCHANGE GLOBAL CODE OF BUSINESS CONDUCT CONTENTS i	Intercontinental Exchange 01 A MESSAGE FROM JEFF SPRECHER	iii 02 ICE CORE COMPETENCIES	iv 03 INTRODUCTION	1 Purpose	2 Applicability	2 Expectations	3 Expectations for Managers	3 Asking Questions and Raising Concerns	5 Waivers	6 04 TEAMWORK	7 Operating as "One Company"	8 Health AND Safety	9 Personal Privacy	10 05 PROBLEM-SOLVING AND DECISION-MAKING	11 Customers AND Third Parties	12 Assets AND Information	12 Conflicts of Interest	15 Business Gifts, Meals AND Entertainment	17 06 COMMUNICATION	19 Systems, Technologies and Social Media	20 Environmental AND Social Responsibility	20 Investor Community AND The Media	22 07 PROFESSIONALISM AND INTEGRITY	23 Corruption AND Bribery Prohibited	24 Fair Competition	26 Books AND Records	27 Outside Audits AND Investigations	28 Insider Trading Prohibited	28 Anti-Money Laundering and Global Business	30 08 ACKNOWLEDGMENT	31 ii	Global Code of Business Conduct 01 A MESSAGE FROM JEFF SPRECHER DEAR COLLEAGUES, At Intercontinental Exchange (ICE) we have built our business by putting our customers first and anticipating their needs by asking ourselves: what's next? Markets evolve and we have grown by listening to our customers and evolving with them. Another important question at the core of our success is: what's right? This Code of Business Conduct is an outline of the rules and principles by which we operate on a global basis. It is not a comprehensive manual that covers every possible situation - no document could be. It is a guide that serves as a reference and a reminder. At ICE, we do the right thing not because it is written in a code but because it is part of our ethos and the commitment we are making to our customers who entrust us with their investing and risk management needs. Please take the time to carefully read the ICE Global Code of Business Conduct. If you have any questions, contact any of the resources listed within it, starting with your manager. Thank you for your continued commitment to serve our customers with the utmost integrity and for asking yourselves every day: what's right? My best, Jeffrey C. Sprecher Chairman and Chief Executive Officer iii	Intercontinental Exchange 02 ICE CORE COMPETENCIES At ICE, we subscribe to four core competencies. These competencies apply to all of us, regardless of our roles or responsibilities.
